           Case 2:16-cv-01413-JAD-BNW Document 186 Filed 05/17/21 Page 1 of 3



 1   Casey R. Fronk (Illinois #6296535) admitted pro hac vice
     FronkC@sec.gov
 2   Tracy S. Combs (California #298664) admitted pro hax vice
     CombsT@sec.gov
 3   Securities and Exchange Commission
     Salt Lake Regional Office
 4   351 South West Temple, Suite 6.100
     Salt Lake City, Utah 84101
 5   Telephone: (801) 524-5796
     Facsimile: (801) 524-3558
 6
     Mark R. Sylvester (New York # 4612362) admitted pro hac vice
 7   SylvesterM@sec.gov
     Securities and Exchange Commission
 8   Brookfield Place
     200 Vesey Street
 9   New York, NY 10281
     (212) 366-0159
10
     Attorneys for Plaintiff
11
                                  UNITED STATES DISTRICT COURT
12                                 FOR THE DISTRICT OF NEVADA
13

14
     SECURITIES AND EXCHANGE
     COMMISSION,                                      Case No.: 2:16-cv-01413-JAD-BNW
15
                     Plaintiff,
16          vs.                                          JOINT STATUS REPORT
17
     HEMP, INC. a Colorado Corporation;
18   BRUCE J. PERLOWIN, an individual;
     BARRY K. EPLING, an individual; JED
19
     M. PERLOWIN, an individual; FERRIS
20   HOLDING, INC., a private Nevada
     Corporation; HOBBES EQUITIES INC.,
21   a private Nevada Corporation;
     DIVERSIFIED INVESTMENTS LLC, a
22
     private Nevada Limited Liability
23   Company; and QUANTUM ECONOMIC
     PROTOCOLS LLC, a private Nevada
24   Limited Liability Company.
25
                     Defendants.
26

27

28

                                                  1
           Case 2:16-cv-01413-JAD-BNW Document 186 Filed 05/17/21 Page 2 of 3



 1          Pursuant to the Court’s April 19, 2021 order (Dkt. No. 185), the parties submit the
 2
     following joint status report regarding the status of settlement:
 3
            The Securities and Exchange Commission (“Commission”) is considering the proposed
 4
     settlements as to defendants Hemp, Inc., Bruce Perlowin, Barry Epling, Ferris Holding, Inc., and
 5

 6   Hobbes Equities Inc., with a decision expected to be reached on or about May 27, 2021. The

 7   Commission has also begun its review of the proposed settlements for defendants Jed Perlowin,
 8
     Diversified Investments, LLC, and Quantum Economic Protocols, LLC.
 9
            The parties propose to file a joint status report in 30 days (June 16, 2021) informing the
10

11
     Court of the status of the Commission’s review.

12
      Dated: May 17, 2021
13
                                                       /s/ Casey R. Fronk
14
                                                       Casey R. Fronk
15                                                     Mark R. Sylvester
                                                       Attorneys for Plaintiff
16                                                     Securities and Exchange Commission
17
                                                       /s/ Robert J. Cassity
18
                                                        Robert J. Cassity
19                                                      Nevada Bar No. 9779
20
                                                        David J. Freeman
                                                        Nevada Bar No. 10045
21                                                      Holland & Hart llp
                                                        9555 Hillwood Drive, 2nd Floor
22
                                                        Las Vegas, NV 89134
23
                                                        Phone: (702) 669-4600
                                                        Fax: (702) 669-4650
24                                                      Email: bcassity@hollandhart.com
                                                        dfreeman@hollandhart.com
25

26                                                       Attorney for Defendants Bruce J. Perlowin,
                                                        Barry K. Epling, Hemp, Inc., Ferris Holding,
27                                                      Inc., Hobbes Equities, Inc.,
28

                                                       2
          Case 2:16-cv-01413-JAD-BNW Document 186 Filed 05/17/21 Page 3 of 3



 1                                             Order
 2   Based on the parties' joint status report (ECF No. 186), IT IS ORDERED that by June 16,
     2021, the parties must file either dismissal documents or an additional joint status report
 3   concerning the status of settlement.
 4
                                                  IT IS SO ORDERED
 5
     Dated: May 17, 2021
                                                  DATED: 10:49 am, May 21, 2021
 6                                                 /s/ Casey R. Fronk
 7                                                  Casey R. Fronk
 8                                                BRENDA WEKSLER
 9
                                                  UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    3
